UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-123134 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1111 West Georgia Street, Suite 1720 Vancouver, British Columbia Canada V6E 4M8 (Address of principal executive offices, including zip code.) (604) 925-0220 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESx NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YESx NO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 6,250,000 as of August 19, 2011. 1 EXPLANATORY NOTE The Securities and Exchange Commission has adopted rules requiring companies to provide financial statement information in XBRL (eXtensible Business Reporting Language) to improve the information’s usefulness. International Gold Corp. is required to submit financial information in XBRL for periods ending after June 15, 2011. This Amendment No. 1 (this "Amendment") to the Quarterly Report on Form 10-Q for the period ended June 30, 2011 of International Gold Corp. filed on August 22, 2011 (the “Original Filing”), is being filed in order to provide financial statement information in XBRL in accordance with SEC requirements. This is the first year of XBRL compliance for International Gold Corp. and each amount in the primary financial statements is tagged in XBRL, and each note to the financial statements and certain financial schedules are individually tagged as a block of text. As this is the company’s initial XBRL submission, the company is using the 30 day grace period allowed for filings in that circumstance. Other than as expressly set forth above, this Amendment does not, and does not purport to, update or restate the information in any Item of the Original Filing or reflect any events that have occurred after the Original Filing was filed. The filing of this Amendment shall not be deemed an admission that the Form 10-Q, when made, included any known, untrue statement of material fact or knowingly omitted to state a material fact necessary to make a statement not misleading. 2 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 5 Statements of Operations for the Six Months ended June 30, 2011 and 2010(unaudited) and the Cumulative Period from Inception (December 9, 2004) to June 30, 2011 (unaudited) 6 Statements of Cash Flows for the Six months ended June 30, 2011 and 2010(unaudited) and the Cumulative Period from Inception (December 9, 2004) to June 30, 2011 (unaudited) 7 Statements of Stockholders' Deficiency for thePeriod from Inception (December 9, 2004) to June 30, 2011 (unaudited) 8 Notes to Financial Statements (unaudited) 9-17 Item 2. Management’s Discussion and Analysis Of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1A.Risk Factors 21 Item 2.Registered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 21 SIGNATURES 21 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) (Stated in U.S. Dollars) 4 INTERNATIONAL GOLD CORP. (An Exploration Stage Company) INTERIM BALANCE SHEETS (Stated in U.S. Dollars) JUNE 30 DECEMBER 31 (Unaudited) ASSETS Current Cash $ - $ Amounts receivable Advance recoverable Mineral Property Deposit - Mineral Claim Interest $ $ LIABILITIES Current Excess of checks issued over funds on deposit $ 62 $ - Accounts payable and accrued liabilities Loans payable - Amounts due to related parties Promissory notes due to related parties Contractual Obligations And Commitments (Note 9) Subsequent Events (Note 11) STOCKHOLDERS’ DEFICIENCY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share Issued: 6,250,000 common shares at June 30, 2011 (6,000,000 common shares at December 31, 2010) 63 60 Additional Paid-In Capital Deficit Accumulated During The Exploration Stage ) The accompanying condensed notes are an integral part of these interim financial statements. 5 INTERNATIONAL GOLD CORP. (An Exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM THREE MONTHS ENDED SIX MONTHS ENDED INCEPTION JUNE 30 JUNE 30 DECEMBER 9, 2004 TO JUNE 30, 2011 Revenue $
